Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Hu on 3-17-22.

The application has been amended as follows: 

1.	(Currently Amended) An electronic device, comprising:
	an accelerometer;
	a wireless transceiver to communicate data with a mobile device; and
	a processor to:
		determine, based on acceleration data from the accelerometer, whether the electronic device is stationary; 
		receive an indicator from the mobile device, the indicator indicating that the mobile device is stationary; and
		in response to determining based on the acceleration data that the electronic device is stationary, and determining based on the indicator from the mobile device that the mobile device is stationary:

			set the location coordinates of the mobile device as location coordinates of the electronic device;
			generate a beacon package comprising an identifier of the electronic device and the location coordinates of the electronic device; [[and]]
			transmit the beacon package to a local device in proximity to the electronic device; and
			receive, at the electronic device, data transmitted by the local device responsive to the local device receiving the beacon package.


9.	(Currently Amended) An electronic device comprising:
	a wireless transceiver to communicate data with a mobile device; and
	a processor to:
determine, based on sensor data of a sensor in the electronic device, that the electronic device is stationary;
		determine, based on an indicator received by the electronic device from the mobile device, that the mobile device is stationary; and
		in response to determining based on the sensor data that the electronic device is stationary, and determining based on the indicator that the mobile device is stationary:
			obtain, from the mobile device, location coordinates of the mobile device;
			set the location coordinates of the mobile device as location coordinates of the electronic device;
			generate a beacon package comprising an identifier of the electronic device and the location coordinates of the electronic device; [[and]]
			transmit the beacon package to a local device in proximity to the electronic device; and
receive, at the electronic device, data transmitted by the local device responsive to the local device receiving the beacon package.



14.	(Currently Amended) A non-transitory machine-readable storage medium encoded with instructions that upon execution cause an electronic device to:
	monitor acceleration data from an accelerometer of the electronic device;
	determine, based on the acceleration data from the accelerometer, whether the electronic device is stationary;
receive an indicator from a mobile device, the indicator indicating that the mobile device is stationary; and
	in response to determining based on the acceleration data that the electronic device is stationary, and determining based on the indicator from the mobile device that the mobile device is stationary:
		obtain location coordinates of the mobile device from the mobile device;
		set the location coordinates of the mobile device as location coordinates of the electronic device;
		generate a beacon package comprising an identifier of the electronic device and the location coordinates of the electronic device; [[and]]
		transmit the beacon package to a local device in proximity to the electronic device; and
		receive, at the electronic device, data transmitted by the local device responsive to the local device receiving the beacon package.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the combination of features which includes determining that both the electronic device and the mobile device are now stationary, then subsequently obtaining the location coordinates from the mobile device which are then used by transmitting a beacon package to another “local device” (which includes the newly obtained location coordinates), and then receiving data from the local device as the local device is now able to communicate with the electronic device as it has received the beacon package. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646